COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
IRENE RIOS                                                                          (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                         March 20, 2020

        Jaime Aldape                                        Joe D. Gonzales
        Attorney at Law                                     District Attorney, Bexar County
        5511 IH 10 W., Suite 1                              101 W. Nueva St., Suite 370
        San Antonio, TX 78201-2877                          San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00033-CR
               Trial Court Case Number:   2019CR8548
               Style: Miguel Angel Montez
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             MICHAEL A. CRUZ,
                                                             Clerk of Court

                                                             _____________________________
                                                             Veronica L. Gonzalez
                                                             Deputy Clerk, Ext. 5-3220


        cc: Kensie Benoit (DELIVERED VIA E-MAIL)
        Mary Beth Sasala (DELIVERED VIA E-MAIL)
        Barbara Paulissen (DELIVERED VIA E-MAIL)
        Alice Gonzales (DELIVERED VIA E-MAIL)
        Minnie Cadena (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 20, 2020

                                      No. 04-20-00033-CR

                                   Miguel Angel MONTEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8548
                        The Honorable Jennifer Pena, Judge Presiding


                                        ORDER
        Appellant filed his notice of appeal on January 21, 2020. The clerk’s record and
reporter’s records were therefore due on March 17, 2020. The clerk’s record has been filed. One
of the three court reporters filed a notice of late record stating that appellant has failed to
designate and pay, or make arrangements to pay, for the reporter’s record. TEX. R. APP. P. 34.6.

        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the reporter’s records have been requested from each of the
three court reporters and that either: (1) the fee for preparing each record has been paid or
arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without paying
the fees. See TEX. R. APP. P. 35.3. If appellant fails to respond within the time provided, this
appeal will proceed without the benefit of a reporter’s record.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court
                                                  MINUTES
                                               Court of Appeals
                                        Fourth Court of Appeals District
                                              San Antonio, Texas

                                                March 20, 2020

                                             No. 04-20-00033-CR

                                           Miguel Angel MONTEZ,
                                                  Appellant

                                                       v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR8548
                           The Honorable Jennifer Pena, Judge Presiding


                                                ORDER
        Appellant filed his notice of appeal on January 21, 2020. The clerk’s record and
reporter’s records were therefore due on March 17, 2020. The clerk’s record has been filed. One
of the three court reporters filed a notice of late record stating that appellant has failed to
designate and pay, or make arrangements to pay, for the reporter’s record. TEX. R. APP. P. 34.6.

        It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the reporter’s records have been requested from each of the
three court reporters and that either: (1) the fee for preparing each record has been paid or
arrangements have been made to pay the fee; or (2) appellant is entitled to appeal without paying
the fees. See TEX. R. APP. P. 35.3. If appellant fails to respond within the time provided, this
appeal will proceed without the benefit of a reporter’s record.

                                                            /s/ Liza Rodriguez
                                                            Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.


                                                            /s/ Michael A. Cruz
                                                            MICHAEL A. CRUZ,
                                                            Clerk of Court




Entered this 20th day of March, 2020.                                             Vol ___ Page ___